DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2008544917 A) in view of Maeshima (US 2017/0349207 A1) and Kato et al. (GB 2213441A).
For claim 1, ‘917 discloses [an electric power steering apparatus 2, 4, 21 having independent turning mechanisms 3AvG, 3AvD, 3ArG, 3ArD for respective four wheels 1AvG, 1AvD, 1ArG, 1ArD of a vehicle] (fig. 1), 
a turning motor (rotary electric motor) of each of the turning mechanisms, and 
a steering control device 4; but does not explicitly disclose the turning motor has a redundant configuration, wherein the turning motor is configured as three-phase duplexing motors having two three-phase windings, two inverters, two power source circuits, and two FET drive circuits for separately driving the three-phase windings, wherein, when one of the three-phase duplexing motors fails, the three-phase duplexing motor that has failed is stopped from being driven, and a turning angle of a wheel that is turned by the three-phase duplexing motor that has failed, is fixed at a neutral position. 
Maeshima discloses a turning motor 20 is configured as three-phase duplexing motors having two three-phase windings 22a, 22B, two inverters 64A, 64B, two power source circuits 311, 321, and two FET drive circuits 63A, 63B [for separately driving the three-phase windings] (page 3, paragraphs [0034] and [0035] and page 4, paragraph [0049]), but does not explicitly disclose wherein, when one of the three-phase duplexing motors fails, the three-phase duplexing motor that has failed is stopped from being driven, and a turning angle of a wheel that is turned by the three-phase duplexing motor that has failed, is fixed at a neutral position.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the redundancy motor of Maeshima in place of the motors of ‘917 to allow for continuous driving of the motors when a failure occurs, thus providing for overall stable operation.
Kato et al. discloses a vehicle comprising a motor 44, rear wheels 14; [a control circuit 52, when abnormality of the control system 50 is judged, delivers an OFF signal to a motor short-circuit relay 48 which is conducting a motor drive circuit 64 and the motor, which OFF signal controls contact 48S in order to disconnect the motor 44 from the motor drive circuit and short circuit terminals 44a, 44b of the motor; as a result, when the rear wheels 14, 14 no longer steered by the motor, are about to be returned to zero steering angle by the action of a neutral position holding mechanism composed of a spring and others as well as external force] (page 9, lines 1 – 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the neutral position holding mechanism and control circuits of Kato et al. with the motors of ‘917 modified as above to allow for a reduction in sudden behavior changes of the vehicle, thus allowing for smoother vehicle control.	
For claim 5, ‘917 modified as above discloses [a vehicle] (page 3, line 9) mounted with the electric power steering apparatus.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2008544917 A) in view of Maeshima (US 2017/0349207 A1) and Kato et al. (GB 2213441A), and further in view of Isoda (JP 2015082885 A1).
For claim 3, ‘917 modified as above does not explicitly disclose discloses the electric power steering apparatus, wherein,
when one of the three-phase duplexing motors fails, the three-phase duplexing motor that has failed is stopped from being driven, and drive current of the other three-phase duplexing motor is increased to twice the drive current obtained in a normal case. 
Isoda discloses [when one of the three-phase duplexing motors fails, the three-phase duplexing motor that has failed is stopped from being driven, and drive current of the other three-phase duplexing motor is increased to twice the drive current obtained in a normal case] (page 2, lines 3 – 8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use fail-safe operation of Isoda with the motors of ‘917 modified as above to allow for continuous driving of the motors when a failure occurs, thus providing for improved overall stable operation.	
For claim 7, ‘917 modified as above discloses [a vehicle] (page 3, line 9) mounted with the electric power steering apparatus.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611